 

Exhibit 10.2

 

Execution Version

 

[tv488240_ex10-2img1.jpg]

 

HPS

Investment Partners, LLC

40 West 57th Street

New York, NY 10019

TEL 212 287-6773

FAX 646-495-4469

 

CONFIDENTIAL

 

March 9, 2018

 

BlueLinx Holdings Inc.

4300 Wildwood Parkway

Atlanta, GA 30339

 

Commitment Letter

 

Ladies and Gentlemen:

 

You have advised HPS Investment Partners, LLC (“HPSIP”) that BlueLinx Holdings
Inc. (together with its subsidiaries, collectively, the “Company” or “you”) is
seeking $180,000,000 of initial term financing to support the acquisition (the
“Acquisition”) of Cedar Creek Holdings, LLC (together with its subsidiaries,
collectively, the “Target” or “Acquired Business”) pursuant to the Acquisition
Agreement (as defined in Exhibit A hereto) and to pay transaction-related fees
and expenses. You have further advised HPSIP (acting through such of its
affiliates, affiliated or managed funds and separately managed accounts as it
deems appropriate, the “Commitment Party”, “we,” or “us”) that, in connection
with the foregoing, you intend to consummate the other Transactions described in
the Transaction Description attached hereto as Exhibit A. Capitalized terms used
but not defined herein are used with the meanings assigned to them on the
Exhibits attached hereto (such Exhibits, together with this letter,
collectively, the “Commitment Letter”).

 

1.             Commitments

 

In connection with the Transactions, HPSIP is pleased to inform you of its
commitment to provide 100% of the principal amount of the commitments in respect
of the Term Loan Facility (the “Commitments”), upon the terms expressly set
forth in this Commitment Letter (including, without limitation, each of the
Exhibits attached hereto, including the Summary of Terms and Conditions attached
hereto as Exhibit B (the “Term Sheet”)), and the closing and funding of the Term
Loan Facility is subject only to the specified closing conditions set forth in
Section 5 below and Exhibit C hereto.

 

If the Commitment Party seeks to assign or sell participations in a portion of
its Commitments, you agree to assist (and to use commercially reasonable efforts
to cause the Target to assist) the Commitment Party in connection therewith as
the Commitment Party may reasonably request.

 

2.             Titles and Roles

 

It is agreed that HPSIP (or its designee) will act as sole administrative agent
and collateral agent for the Term Loan Facility (the “Administrative Agent”).

 

It is further agreed that no other agents or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that compensation
expressly contemplated by this Commitment Letter and the Closing Payments Letter
(as defined herein)) will be paid in connection with the Term Loan Facility
unless you and we shall so agree.

 



 

 

 

3.             Closing Payments.

 

As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to pay or cause to be paid on the date when due and payable
the nonrefundable compensation described in the separate closing payments letter
dated the date hereof and delivered herewith (the “Closing Payments Letter”) by
and among you and HPSIP, on the terms and subject to the conditions expressly
set forth therein.

 

4.             Information

 

You hereby represent and warrant (with respect to the Acquired Business or its
operations or assets, to the best of your knowledge) that (a) all written
information, other than the projection model delivered to the Commitment Party
prior to the date hereof concerning you or the Target or your or its
subsidiaries, other projections, budgets, estimates and forward looking
statements (collectively, the “Projections”) and information of a general
economic or industry-specific nature, concerning you or the Target or your or
its subsidiaries (the “Information”), that has been or will be made available to
us by you or your representatives in connection with the transactions
contemplated hereby, when taken as a whole, does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein taken
as a whole, not materially misleading in light of the circumstances under which
such statements are made, and (b) the Projections that have been or will be made
available to us by or on behalf of you in connection with the transactions
contemplated hereby have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time prepared and at the
time being furnished (it being recognized by the Commitment Party that (i) such
Projections are not to be viewed as facts or a guarantee of performance and are
subject to significant uncertainties and contingencies many of which are beyond
your control and (ii) no assurance can be given that any particular projections
will be realized, and that actual results during the period or periods covered
by any such Projections may differ from the projected results, and such
differences may be material). You agree that if, at any time prior to the
Closing Date, you become aware that any of the representations and warranties in
the preceding sentence are incorrect, when taken as a whole, in any material
respect if the Information or Projections were being furnished and such
representations and warranties in the first sentence of this paragraph were
being made at such time, then you will promptly supplement the Information and
the Projections so that (with respect to Information relating to the Acquired
Business or its operations or assets, to the best of your knowledge) such
representations and warranties, as supplemented, are correct, when taken as a
whole, in all material respects, under those circumstances. You shall promptly
deliver to the Commitment Party (a) all unaudited, internally prepared
consolidated balance sheets and related statements of income and cash flows of
the Target for each month of the Target ended after the close of its most recent
fiscal quarter and at least 30 days prior to the Closing Date (to the extent
received by the Company) and (b) all unaudited, internally prepared consolidated
balance sheets and related statements of income and cash flows of the Company
for each month of the Company ended after the close of its most recent fiscal
quarter and at least 30 days prior to the Closing Date.

 



 

 

 

5.             Conditions

 

Notwithstanding anything in this Commitment Letter, the Closing Payments Letter,
the Documentation or any other letter agreement or other undertaking concerning
the financing of the transactions contemplated hereby to the contrary, (A) the
commitments of the Commitment Party hereunder are subject only to the conditions
expressly set forth in the Term Sheet under the heading “CERTAIN CONDITIONS”,
and in Exhibit C hereto (collectively, the “Exclusive Funding Conditions”), (B)
the only conditions (express or implied) to the availability of the Term Loan
Facility on the Closing Date are the Exclusive Funding Conditions and (C) to the
extent the Specified Acquisition Agreement Representations with respect to the
Target are qualified or subject to “material adverse effect,” the definition
thereof shall be “Material Adverse Effect” as defined in the Acquisition
Agreement for purposes of the representation and warranties made or to be made
on or as of the Closing Date.

 

Notwithstanding anything in this Commitment Letter, the Closing Payments Letter,
the Documentation or any other letter agreement or other undertaking concerning
the financing of the transactions contemplated hereby to the contrary, (a) the
only representations and warranties made by or with respect to the Target, the
accuracy of which shall be a condition to availability of the Term Loan Facility
on the Closing Date, shall be (i) the representations and warranties made by or
with respect to the Target in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you or your applicable
affiliates have the right (determined without regard to any notice requirement
but taking into account any applicable cure period) not to consummate the
Acquisition or to terminate your obligations (or otherwise do not have an
obligation to close) as a result of a failure of such representations and
warranties in the Acquisition Agreement to be true and correct (the “Specified
Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below), and (b) the terms of the Documentation shall be in a form
such that they do not impair the availability of the Term Loan Facility on the
Closing Date if the Exclusive Funding Conditions are satisfied (or waived), it
being understood that, to the extent any lien search or security interest in the
Collateral cannot be provided on the Closing Date (other than (w) the execution
and delivery of security agreements reasonably acceptable to the Administrative
Agent, (x) the pledge and perfection of Collateral with respect to which a lien
may be perfected by the filing of a financing statement under the Uniform
Commercial Code (“UCC”) under the laws of the jurisdiction of organization of
any Borrower or Guarantor, (y) the delivery of stock certificates and stock
powers for such equity interests that are “certificated securities” (as defined
in Article 8 of the UCC) of the Company, the Target and their respective
material domestic subsidiaries that are part of the Collateral and (z) the
delivery of completed intellectual property security agreements for material
intellectual property of the Borrower and each Guarantor that is registered or
for which an application has been filed with the United States Patent and
Trademark Office or the United States Copyright Office (other than “intent to
use” trademark applications)) after your use of commercially reasonable efforts
to do so, then the provision and/or perfection, as applicable, of any such lien
search or security interest in such Collateral shall not constitute a condition
precedent to the availability of the Term Loan Facility, but shall instead be
required to be provided or perfected, as the case may be, within a period of
time after the Closing Date pursuant to arrangements to be mutually agreed (but
not to exceed the post-closing timeframes set forth in the Term Sheet or such
longer period as the Administrative Agent may agree), subject to such extensions
as are agreed by the Administrative Agent. “Specified Representations” means (i)
the representations made by or with respect to the Borrower and its subsidiaries
(other than Excluded Subsidiaries) (including the Acquired Business) in the
Documentation relating to corporate or other organizational existence,
organizational power and authority (as they relate to due authorization,
execution, delivery and performance of the Documentation); due authorization,
execution, delivery and enforceability, in each case relating to the entering
into and performance of such Documentation; solvency as of the Closing Date
(after giving effect to the Transactions) of Company and its subsidiaries
(including the Acquired Business) on a consolidated basis (in form and scope
consistent with the Solvency Certificate attached as Annex I to Exhibit C
hereto); no conflicts of the Documentation with laws in any material respects or
charter documents; Federal Reserve margin regulations; the Investment Company
Act; PATRIOT Act; OFAC; FCPA; anti money-laundering laws; and the creation,
perfection and first priority status of the security interests in the Collateral
(subject to customary permitted liens to be agreed) and subject in all respects
to the foregoing provisions of this paragraph, and (ii) the representations made
by or with respect to the Borrower and its subsidiaries (excluding the Acquired
Business) in the Documentation relating to no defaults under, or conflict with,
material agreements governing indebtedness; no material adverse change; no
material litigation; material labor and union matters and material environmental
matters.  This paragraph, and the provisions herein, shall be referred to as the
“Certain Funds Provision”.

 



 

 

 

6.             Indemnification and Expenses

 

You agree (a) to indemnify and hold harmless the Commitment Party, its
affiliates and controlling persons and the respective directors, officers,
employees, partners, advisors, agents and other representatives of each of the
foregoing and their respective successors (each, an “indemnified person”) from
and against any and all actual losses, claims, damages, liabilities and
expenses, joint or several, to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter or the
Closing Payments Letter, the Transactions, the Term Loan Facility, the
contemplated use of proceeds thereof or any related transaction or any claim,
litigation, investigation or proceeding (a “Proceeding”) relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto,
whether or not such Proceedings are brought by you, the Target, your or the
Target’s respective equity holders, affiliates, creditors or any other person,
and to reimburse each indemnified person within thirty days of written demand
(together with reasonable backup documentation) for any reasonable and
documented out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing; provided, that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses (i) to the extent they arise from the willful misconduct, bad
faith or gross negligence of such indemnified person (or its Related Persons) as
determined in a final, non-appealable judgment of a court of competent
jurisdiction, (ii) arising from a material breach of the obligations of such
indemnified person or any of its affiliates under this Commitment Letter, the
Closing Payments Letter or the Documentation as determined in a final,
non-appealable judgment of a court of competent jurisdiction or (iii) arising
out of, or in connection with, any Proceeding that does not involve an act or
omission by you or any of your affiliates and that is brought by an indemnified
person against any other indemnified person (other than in its capacity as the
Commitment Party or Administrative Agent), and (b) whether or not the Closing
Date occurs, to reimburse the Commitment Party and its affiliates for all
reasonable and documented out-of-pocket expenses (including, but not limited to,
reasonable and documented out-of-pocket due diligence expenses, travel expenses,
and reasonable and documented out-of-pocket fees, charges and disbursements of
one outside counsel to the Commitment Party and to the extent reasonably
necessary, one local counsel in each relevant jurisdiction to the Commitment
Party, incurred in connection with each of the Term Loan Facility and any
related documentation (including this Commitment Letter, the Closing Payments
Letter and the Documentation) or the administration, amendment, modification or
waiver of any of the foregoing) either on the Closing Date or, if the Closing
Date does not occur, and this Commitment Letter has been terminated, within 10
days of written demand. None of the indemnified persons or you or the Target or
any of your or their respective affiliates or the respective directors,
officers, employees, advisors, and agents of the foregoing shall be liable for
any indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Closing Payments Letter, the Term Loan Facility or the
transactions contemplated hereby; provided that nothing contained in this
sentence shall limit your indemnification and reimbursement obligations to the
extent expressly set forth herein. For purposes hereof, a “Related Person” of
any indemnified person means (1) its affiliates and controlling persons, (2) the
respective directors, officers, employees or partners of such indemnified person
or any of its controlling person or controlled affiliates and (3) the respective
advisors, agents and other representatives of such indemnified person or any of
its controlling person or controlled affiliates, in the case of this clause (3)
acting at the instructions of such indemnified person.

 



 

 

 

You shall not be liable for any settlement of any Proceeding (or expenses
related thereto) effected without your consent (which consent shall not be
unreasonably withheld or delayed), but if settled with your written consent, or
if there is a final judgment for the plaintiff against an indemnified person in
any such Proceeding, you agree to indemnify and hold harmless each indemnified
person to the extent and in the manner set forth above. You shall not, without
the prior written consent of an indemnified person (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened Proceeding against an indemnified person in respect of
which indemnity could have been sought hereunder by such indemnified person
unless (a) such settlement includes an unconditional release of such indemnified
person in form and substance reasonably satisfactory to such indemnified person
from all liability or claims that are the subject matter of such Proceeding and
(b) such settlement does not include any statement as to any admission of fault,
culpability or a failure to act by or on behalf of such indemnified person.

 

7.             Sharing of Information, Absence of Fiduciary Relationship,
Affiliate Activities

 

You acknowledge that HPSIP and its affiliates (the term “HPSIP”, when used in
this paragraph, includes all such affiliates) may be providing debt financing,
equity capital or other services to other companies in respect of which you may
have conflicting interests regarding the transactions described herein and
otherwise. HPSIP will not use confidential information obtained from you, the
Target or your or its respective affiliates and representatives by virtue of the
transactions contemplated by this Commitment Letter or their other relationships
with you in connection with the performance by HPSIP of services for other
companies, and HPSIP will not furnish any such information to other companies.
You also acknowledge that HPSIP has no obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of any of the transactions contemplated by this Commitment Letter, (b) we, on
the one hand, and you, on the other hand, have an arms-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on our part, (c) in connection therewith and with the
process leading to the Transactions, the Commitment Party and its affiliates (as
the case may be) are acting solely as a principal and not as agents or
fiduciaries of you or any other person, (d) you are capable of evaluating and
understanding, and you understand and accept, the terms, risks and conditions of
the transactions contemplated by this Commitment Letter, (e) you have consulted
legal, accounting, regulatory and tax advisors to the extent you deemed
appropriate and you are not relying on the Commitment Party for such advice, (f)
you have been advised that we and our affiliates are engaged in a broad range of
transactions that may involve interests that differ from your and your
affiliates’ interests and that we and our affiliates have no obligation to
disclose such interests and transactions to you and your affiliates by virtue of
any fiduciary, advisory or agency relationship and (g) neither the Commitment
Party nor its affiliates has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by the Commitment Party and the Borrower.

 

You further acknowledge and agree that you are responsible for making your own
independent judgment with respect to the transactions contemplated by this
Commitment Letter and the process leading thereto. You waive, to the fullest
extent permitted by law, any claims you may have against the Commitment Party
for breach of fiduciary duty or alleged breach of fiduciary duty and agree that
the Commitment Party shall not have any liability (whether direct or indirect)
to you in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.

 



 

 

 

8.             Confidentiality

 

This Commitment Letter and the Closing Payments Letter, in each case, are
delivered to you on the understanding that neither this Commitment Letter nor
the Closing Payments Letter nor any of their respective terms shall be
disclosed, to any other person except (a) your respective officers, directors
(or comparable persons), employees, affiliates, attorneys, accountants, agents
and advisors (collectively, as used in this paragraph only, “Representatives”)
on a confidential and “need-to-know” basis, (b) with respect to the Commitment
Letter only, the Target and its shareholders, employees, attorneys, accountants,
agents and advisors who are informed on a confidential and “need-to-know” basis,
(c) in any legal, judicial or administrative proceeding or as otherwise required
by applicable law, rule or regulation (including the Commitment Letter (but not
the Closing Payments Letter or any of the contents thereof, other than the
aggregate fee amount) in connection with any Securities and Exchange Commission
filings relating to the Acquisition and the other Transactions) or as requested
by a governmental authority (in which case you agree, to the extent permitted by
law, rule or regulation, to inform us promptly thereof), (d) with respect to the
Commitment Letter only, upon the request or demand of any governmental or
regulatory authority having jurisdiction over you or any of your affiliates or
upon the good faith determination by counsel that such information should be
disclosed in light of ongoing oversight or review of you by any such
governmental or regulatory authority having jurisdiction over you or your
affiliates (in which case you shall, except with respect to any audit or
examination conducted by accountants or any regulatory authority exercising
examination or regulatory authority, promptly notify the Commitment Party, in
advance, to the extent lawfully permitted to do so), (e) with respect to the
Commitment Letter only, to lenders, potential lenders and agents under the ABL
Facility and their respective attorneys on a confidential and “need-to-know”
basis, (f) in connection with the exercise of any remedy or enforcement of any
right under this Commitment Letter and the Closing Payments Letter and (g) the
aggregate fee amounts paid or payable under the Closing Payments Letter may be
disclosed in financial statements. The foregoing restrictions shall cease to
apply (other than with respect to the Closing Payments Letter) after the
Documentation related to the Term Loan Facility has been executed and delivered
by the parties thereto.

 

The Commitment Party shall treat confidentially all information delivered to the
Commitment Party by you, the Target or your or its respective affiliates and
representatives in connection with the Acquisition and the other Transactions
and only use such information for the purposes of providing the commitments
contemplated by this Commitment Letter; provided, however, that nothing herein
shall prevent the Commitment Party from disclosing any such information (a) to
any Lenders or participants or prospective Lenders or participants, (b) in any
legal, judicial, or administrative proceeding or otherwise as required by
applicable law, rule or regulations or as requested by a governmental authority
(in which case the Commitment Party shall promptly notify you, in advance, to
the extent permitted by law, rule or regulation, except with respect to any
audit or examination conducted by accountants or any regulatory authority
exercising examination or regulatory authority, in which case, promptly notify
you, in advance, to the extent lawfully permitted to do so), (c) upon the
request or demand of any governmental or regulatory authority having
jurisdiction over the Commitment Party or any of its affiliates or upon the good
faith determination by counsel that such information should be disclosed in
light of ongoing oversight or review of the Commitment Party by any such
governmental or regulatory authority having jurisdiction over the Commitment
Party or its affiliates (in which case the Commitment Party shall, except with
respect to any audit or examination conducted by accountants or any regulatory
authority exercising examination or regulatory authority, promptly notify you,
in advance, to the extent lawfully permitted to do so), (d) to the officers,
directors, employees, legal counsel, independent auditors, professionals and
other experts or agents and leverage facility providers of the Commitment Party
(collectively, as used in this paragraph only, “Representatives”) on a
“need-to-know” basis and who are informed of the confidential nature of such
information and agree to keep information of this type confidential, (e) to any
of its affiliates related funds, and managed accounts and Representatives of its
affiliates related funds, and managed accounts on a “need-to-know” basis
(provided, that the Commitment Party shall be responsible for the compliance of
its Representatives, affiliates and Representatives of its affiliates with this
paragraph) solely in connection with the Term Loan Facility and the related
Transactions and matters reasonably related thereto, (f) to the extent any such
information becomes publicly available other than by reason of disclosure by the
Commitment Party, its affiliates or Representatives in breach of this Commitment
Letter or other obligation of confidentiality owed to you, the Target or your or
its respective affiliates, (g) for purposes of establishing a “due diligence”
defense, (h) to the extent that such information is received by the Commitment
Party or its Representatives from a third party that is not known by the
Commitment Party to be subject to applicable confidentiality obligations to you
or your affiliates or the Target or its affiliates, and (i) to enforce their
respective rights or remedies hereunder or under the Closing Payments Letter or
the Documentation; provided, that the disclosure of any such information to any
Lenders, prospective Lenders, leverage facility providers or participants
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender or prospective Lender or participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and the
Commitment Party). The Commitment Party’s obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Documentation upon the execution and delivery thereof and shall in any event
terminate one (1) year after the date hereof.

 



 

 

 

9.             Miscellaneous

 

This Commitment Letter shall not be assignable by any party hereto (except by
the Commitment Party (A) to one or more of its affiliates, affiliated or managed
funds, separately managed accounts and co-investors and (B) to any other person
with your prior consent (not to be unreasonably withheld, conditioned or
delayed), provided that, in the case of this clause (B), HPSIP will not be
released from the assigned portion of the Commitment until the initial funding
of the Term Loan Facility on the Closing Date) without the prior written consent
of the Commitment Party or you, as applicable (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and the indemnified persons and is not intended to
and does not confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons to the extent
expressly set forth herein, except to the extent that you and we otherwise agree
in writing and is not intended to create a fiduciary relationship among the
parties hereto. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and the Commitment Party. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile or
other electronic transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter and
the Closing Payments Letter are the only agreements that have been entered into
among us and you with respect to the Term Loan Facility and set forth the entire
understanding of the parties with respect thereto. Subject to the limitations
set forth in this Commitment Letter, the Commitment Party may perform the duties
and activities described hereunder through any of its affiliates. This
Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law. Section headings used herein are for convenience of
reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter.

 

Each of the parties hereto (and, to the extent the benefits herein are accepted
by such persons and entities, each other indemnified person) irrevocably and
unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction of any federal court sitting in the Borough of Manhattan in the
City of New York or, if that court does not have subject matter jurisdiction, in
any state court located in the City and County of New York, and any appellate
court from any thereof, over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Closing Payments Letter or the performance of services
hereunder or thereunder or for recognition or enforcement of any judgment and
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state or, to the extent permitted by law,
in such federal court and (b) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. You and we agree
that service of any process, summons, notice or document by registered mail
addressed to any of the parties hereto at the applicable addresses above shall
be effective service of process for any suit, action or proceeding brought in
any such court. You and we hereby irrevocably and unconditionally waive, to the
fullest extent you and we may legally and effectively do so, any objection to
the laying of venue of any such suit, action or proceeding brought in any court
in accordance with clause (a) of the first sentence of this paragraph and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum. YOU AND WE (AND, TO THE EXTENT THE BENEFITS HEREIN ARE
ACCEPTED BY SUCH PERSONS AND ENTITIES, EACH OTHER INDEMNIFIED PERSON) HEREBY
IRREVOCABLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY
JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON
BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS
COMMITMENT LETTER OR THE CLOSING PAYMENTS LETTER OR THE PERFORMANCE OF
OBLIGATIONS HEREUNDER OR THEREUNDER.

 



 

 

 

The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes names, addresses, tax identification numbers and other information that
will allow the Commitment Party and each Lender to identify the Borrower and
each Guarantor in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for the
Commitment Party, each Lender and each prospective Lender.

 

The indemnification and expenses, jurisdiction, waiver of jury trial, service of
process, venue, governing law, sharing of information, no agency or fiduciary
duty, and confidentiality provisions contained herein and in the Closing
Payments Letter shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments
hereunder; provided, that your obligations under this Commitment Letter (other
than (a) the confidentiality obligations, which shall terminate in accordance
with their respective terms and (b) your understandings and agreements regarding
no agency or fiduciary duty) shall automatically terminate and be superseded by
the provisions of the Documentation upon the initial funding thereunder and the
payment of all amounts owed pursuant to this Commitment Letter and the Closing
Payments Letter on the Closing Date.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Closing Payments
Letter by returning to us executed counterparts by the Company of both of this
Commitment Letter and the Closing Payments Letter not later than 11:59 p.m., New
York City time, on March 13, 2018. This Commitment Letter and the Closing
Payments Letter will automatically expire at such time if we have not received
such executed counterparts in accordance with the preceding sentence. In the
event that the initial borrowing under the Term Loan Facility does not occur on
or before the Expiration Date (as defined below), then this Commitment Letter
and the commitments hereunder shall automatically terminate unless we shall, in
our sole discretion, agree in writing to an extension. “Expiration Date” means
the earliest of (i) 11:59 p.m., New York City time, on August 11, 2018, (ii) the
Closing Date, (iii) the closing of the Acquisition without the use of the Term
Loan Facility, (iv) the valid termination of the Acquisition Agreement prior to
the closing of the Acquisition and (v) the Company’s abandonment of the
Acquisition.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

  Very truly yours,       HPS INVESTMENT PARTNERS, LLC         By /s/ Vikas
Keswani     Name:  Vikas Keswani     Title: Managing Director

 

[Signature Page to Commitment Letter]

 



 

 

 

Accepted and agreed to as of   the date first above written:       BlueLinx
Holdings Inc.       By: /s/ Shyam K. Reddy   Name: Shyam K. Reddy   Title: Chief
Administrative Officer  

 

[Commitment Letter Signature Page]

 

 

 

 

EXHIBIT A to Commitment Letter

 

$180 million Senior Secured First Lien Term Loan Facility

 

Transaction Summary

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the letter to which this Exhibit A is attached or in Exhibits B or
C thereto.

 

The Company intends, directly or indirectly through a newly formed controlled
affiliate, to acquire the Acquired Business, pursuant to that certain Agreement
and Plan of Merger to be entered into by and among BlueLinx Corporation, a
Georgia corporation, Panther Merger Sub, Inc., a Delaware corporation, Cedar
Creek Holdings, Inc., a Delaware corporation, and Charlesbank Equity Fund VII,
Limited Partnership (together with the exhibits and disclosure schedules
thereto, the “Acquisition Agreement”).

 

In connection therewith:

 

(a)          The Borrower will obtain a senior secured first lien term loan
facility (the “Term Loan Facility”) in an amount not to exceed $180 million on
terms described in Exhibit B to the Commitment Letter.

 

(b)          The Borrower will obtain an amendment (the “Amendment”) to the
Credit Agreement, dated as of October 10, 2017 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing ABL
Credit Agreement”; as amended by the Amendment, the “Amended ABL Credit
Agreement”; the asset based lending facility thereunder, the “ABL Facility”), by
and among BlueLinx Corporation and BlueLinx Florida LP, as borrowers, certain
guarantors party thereto, the lenders party thereto and Wells Fargo Bank,
National Association, as the administrative agent and collateral agent, which
Amended ABL Credit Agreement shall be substantially consistent with the ABL
Commitment Letter, dated as of March 9, 2018 and, to the extent not expressly
set forth therein, otherwise shall be reasonably satisfactory to the
Administrative Agent; provided that the definition of “ABL Collateral” shall be
as agreed between the Administrative Agent and the Agent for the ABL Facility
and any provisions of the ABL Facility affecting the obligations of the Borrower
and its Subsidiaries under the Term Loan Facility shall be reasonably acceptable
to the Administrative Agent.

 

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of the Commitment Letter and the Closing Payments
Letter, the “Closing Date” shall mean the date of the satisfaction or waiver of
the Exclusive Funding Conditions, the funding of the Term Loan Facility and the
consummation of the Acquisition.

 

 

 

 

EXHIBIT B to Commitment Letter

 

$180 million Senior Secured First Lien Term Loan Facility
Summary of Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the Term
Loan Facility. Capitalized terms used but not defined in this Exhibit B shall
have the meanings set forth in the letter to which this Exhibit B is attached or
in Exhibits A or C attached thereto.

 

1.       PARTIES

 

Borrower:   BlueLinx Holdings Inc. (the “Borrower”).       Guarantors:  

Each of the Borrower’s direct and indirect U.S. subsidiaries (including, without
limitation, the Acquired Business but excluding any Excluded Subsidiary (as
defined below); collectively, the “Guarantors”, and together with the Borrower,
each a “Loan Party” and, collectively, the “Loan Parties”), shall be required to
provide an unconditional guaranty (collectively, the “Guarantees”) of all
amounts owing under the Term Loan Facility. Each U.S. organized obligor (whether
as a borrower or guarantor) under the ABL Facility, other than the Borrower,
shall be a Guarantor.

 

“Excluded Subsidiary” is to be defined as (a) any subsidiary of a Loan Party
which is a non-wholly-owned subsidiary that is restricted from providing a
Guarantee or granting security or, to the extent consented to by the
Administrative Agent, any special purpose entity, (b) any immaterial subsidiary
(to be defined in a manner to be agreed), (c) any subsidiary of a Loan Party to
the extent that the burden or cost (including any potential tax liability) of
obtaining a guarantee outweighs the benefit afforded thereby as reasonably
determined by the Borrower and Administrative Agent, (d) any CFC Holdco, (e) any
foreign subsidiary of a Loan Party that is a CFC, or (f) any domestic subsidiary
of a Loan Party that is a direct or indirect subsidiary of a foreign subsidiary
that is a CFC. “CFC” means a controlled foreign corporation (as that term is
defined in the Internal Revenue Code of 1986 (the “IRC”)) in which any Loan
Party is a "United States shareholder" within the meaning of Section 951(b) of
the IRC. “CFC Holdco” means any direct or indirect subsidiary of a Loan Party
that holds no material assets other than the equity (or equity and indebtedness)
of one or more direct or indirect foreign subsidiaries that are CFCs or other
CFC Holdcos.

 

The Documentation shall provide that any SPE Propco (as defined below) will
automatically be released as a Guarantor, and the pledge of its capital stock
and its owned real property shall be automatically released on the sale of such
owned real property in order to achieve the forecasted synergies
post-acquisition (as separately identified and disclosed to the Administrative
Agent prior to the date of the Commitment Letter to which this Term Sheet is
attached, the “Specified Properties”).

 



 B-1 

 

 

Administrative Agent:   HPSIP or its designee.       Lenders:   HPSIP and any
permitted assignees thereof (the “Lenders”).

 

2.       TYPES AND AMOUNTS OF FACILITIES

 

Type and Amount:   A senior secured first lien term loan facility (the “Term
Loan Facility”) in an aggregate principal amount of $180,000,000 (the loans
thereunder, the “Loans”).  The Loans will be made available in US Dollars.      
Availability:   The Loans shall be made in a single drawing on the Closing Date.
Repayments and prepayments of the Loans may not be reborrowed.       Maturity
and Amortization:   Commencing on the last day of the first fiscal quarter ended
after the Closing Date, the Loans shall be repayable in equal quarterly
installments equal to one percent (1.00%) per annum of the original principal
amount of the Loans, with the balance payable on the Maturity Date (as defined
below).  The Borrower will repay the entire unpaid principal balance of the Term
Loan Facility on the date which is five and one half years following the Closing
Date (the “Maturity Date”).       Use of Proceeds:   The proceeds of the Loans
will be used on the Closing Date as provided in Exhibit A.

 

3.       CERTAIN PAYMENT PROVISIONS

 

Fees and Interest Rates:   As set forth in Annex I to this Exhibit B attached
hereto.       Closing Payments:   As set forth in the Closing Payments Letter.  
    Closing Date:   The first date on which the Documentation is executed by the
Borrower, the Guarantors and the Lenders and all conditions precedent set forth
in the Documentation shall have been satisfied or waived by the Lenders.      
Optional Prepayments and Commitment Reductions:   Loans may not be optionally
prepaid prior to the first anniversary of the Closing Date.  Following the first
anniversary of the Closing Date, Loans may be optionally prepaid without premium
or penalty (except as set forth under the heading “Repayment Premium” below), in
minimum amount of $5,000,000, at the option of the Borrower at any time upon 3
business days’ prior notice, subject to reimbursement of the Lenders’
redeployment costs in the case of a prepayment of Loans prior to the last day of
the relevant interest period. Optional prepayments of the Loans shall be applied
to the remaining unpaid installments of the Loans on a pro rata basis.

 



 B-2 

 

 

Repayment Premium:   In the event all or any portion of the Term Loan Facility
is subject to (i) any voluntary prepayment, (ii) any mandatory prepayment
required under clause (a) of the following section “Mandatory Prepayments”,
(iii) any mandatory prepayment required under clause (b) of the following
section “Mandatory Prepayments” (with respect to asset sale proceeds only), in
the case of this clause (iii), in excess of $15,000,000 in the aggregate or (iv)
any acceleration of the Loans due to the occurrence of an event described under
the following section “Event of Default”, in each case prior to the fourth
anniversary of the Closing Date, any amounts repaid in connection with any of
the events set forth in (i), (ii), (iii) and (iv) shall be accompanied by a
premium equal to (x) 3.00% of the principal amount thereof prepaid if such
prepayment occurs on or after the first anniversary of the Closing Date but
prior to the second anniversary of the Closing Date, (y) 2.00% of the principal
amount thereof prepaid if such prepayment occurs on or after the second
anniversary of the Closing Date but prior to the third anniversary of the
Closing Date and (z) 1.00% of the principal amount thereof prepaid if such
prepayment occurs on or after the third anniversary of the Closing Date but
prior to the fourth anniversary of the Closing Date (it being understood that
there shall be no premium for any prepayment occurring on or after the fourth
anniversary of the Closing Date).  Any amounts repaid in connection with any of
the events set forth in (i), (ii), (iii) and (iv) above prior to the first
anniversary of the Closing Date shall be subject to a make-whole premium (the
“Make-Whole Premium”) to be defined in the Documentation and equal to all of the
interest which would have been earned on the principal amount thereof prepaid
from the date of payment to the first anniversary of the Closing Date plus 3.00%
of the principal amount thereof repaid.  For the avoidance of doubt, any
mandatory prepayment made pursuant to clauses (c), (d) and (e) of the following
section “Mandatory Prepayments” shall not be accompanied by a premium or
Make-Whole Premium.       Mandatory Prepayments:   The following amounts will be
applied to prepay the Loans:           (a)          100% of the net proceeds of
any incurrence of indebtedness after the Closing Date (other than indebtedness
permitted under the Documentation) by the Borrower or any of its subsidiaries;  
       

(b)          100% of the net proceeds of any non-ordinary course sale or other
disposition of assets by the Borrower or any of its subsidiaries (including (i)
as a result of casualty or condemnation and (ii) any issuance or sale of equity
by any subsidiary of the Borrower), subject to the right of the Borrower and its
subsidiaries to reinvest such proceeds in productive long term assets used or
useful to its business up to $15,000,000 if such proceeds are (i) reinvested (or
committed to be reinvested) within 12 months and, if so committed to
reinvestment, reinvested within 6 months after such initial 12 month period,
with certain dollar thresholds and exceptions to be mutually agreed upon or (ii)
to the extent such proceeds are not reinvested as provided in clause (b)(i) such
proceeds are used to prepay the Loans (provided that it is understood that the
proceeds of the sale of the Specified Properties shall not be subject to the
asset sale mandatory prepayment provisions of the Documentation and any election
by the Borrower to repay the Loans with such proceeds shall include the
applicable Repayment Premium) ;

 



 B-3 

 

 

   

(c)          50% of Excess Cash Flow (to be defined in a manner to be agreed)
for each fiscal year of the Borrower, with a reduction to 25% and 0% based upon
achievement of a Net Leverage Ratio (as defined in Annex II to this Exhibit B)
not exceeding 4.00 to 1.00 and 3.50 to 1.00, respectively;

 

(d)          100% of the net proceeds of any extraordinary receipts received by
the Borrower or any of its subsidiaries; and

 

(e)          100% of any Specified Equity Cure Contribution.

 

All mandatory prepayments of the Loans shall be applied to the remaining unpaid
installments of the Loans on a pro rata basis. Mandatory prepayments pursuant to
clause (b) (only with respect to casualty or condemnation events) and clause (d)
above will be subject to limitations to the extent required to be made from cash
at non-U.S. subsidiaries, so long, but only so long, as the repatriation of such
cash would result in material adverse tax consequences (as determined by the
Borrower in good faith in consultation with the Administrative Agent and taking
into account any foreign tax credit or benefit actually realized in connection
with such repatriation) or would be prohibited or restricted by applicable local
law; provided that the Borrower shall use (or cause any such subsidiary to use)
commercially reasonable efforts permitted by law to permit such repatriation
without such material adverse tax consequences or violation of such local law
prohibition or restriction.

 

4.       COLLATERAL

 

Collateral:   Subject to the Certain Funds Provision and the provisions of the
immediately following paragraphs, the obligations of the Borrower and the
Guarantors in respect of the Term Loan Facility shall be secured by (a) a
perfected pledge of all the capital stock in first-tier subsidiaries directly
held by the Borrower or any Guarantor (which pledge shall be limited, in the
case of any direct subsidiary of the Borrower or any Guarantor that is a CFC or
a CFC Holdco, to 65% of the voting equity interests and 100% of the non-voting
equity interests of such subsidiary (and none of the equity interests of any
subsidiary thereof)) and such pledges shall be documented under New York law,
including a perfected pledge of all the capital stock of each single purposes
entity limited liability company owned by the Borrower (each such entity, a “SPE
Propco”) and (b) perfected security interests in substantially all other
property of the Borrower and the Guarantors (collectively, but excluding the
Excluded Assets (as defined below), the “Collateral”), in each case subject to
permitted liens (including certain capital leases to be agreed) and to certain
other customary exceptions.

 



 B-4 

 

 

   

All the above-described pledges, security interests and mortgages shall be
created on terms to be mutually agreed and subject to exceptions permitted under
the Documentation. Notwithstanding the foregoing, the requirements of the
preceding paragraphs of this “Collateral” section shall be, as of the Closing
Date, subject to the Certain Funds Provision and notwithstanding anything to the
contrary, the Collateral shall not include: (i) mortgages on any fee owned real
property or leasehold property (other than (A) the fee owned real property
separately identified and disclosed to the Administrative Agent prior to the
date of the Commitment Letter to which this Term Sheet is attached (the
“Designated Material Real Properties”) and (B) fee owned real property acquired
after the Closing date with an appraised value greater than $5,000,000)) (ii)
vehicles and other assets subject to certificates of title (except to the extent
a security interest therein can be perfected by the filing of a UCC financing
statement), (iii) letter of credit rights and tort claims (subject to a
materiality threshold to be agreed and except to the extent a security interest
therein can be perfected by the filing of a UCC financing statement), (iv)
assets of Excluded Subsidiaries, (v) where a grant is prohibited or restricted
by law or contract or requires government or third party consents (except to the
extent such prohibition or restriction is rendered ineffective under the uniform
commercial code) (vi) where such grant results in material adverse tax,
accounting or regulatory consequences as reasonably determined by the Borrower
and the Administrative Agent, (vii) where the cost of obtaining a security
interest in, or perfection of, such assets exceeds the practical benefit to the
Lenders afforded thereby as reasonably determined by the Borrower and the
Administrative Agent and (viii) Excluded Accounts (the foregoing, collectively,
the “Excluded Assets”).

 

“Excluded Accounts” is to be defined as (a) deposit accounts and securities
accounts with an aggregate amount on deposit therein of not more than $500,000
at any one time for all such deposit accounts or securities accounts, (b)
deposit accounts specially and exclusively used for payroll, payroll taxes,
trust and fiduciary accounts and other employee wage and benefit payments to or
for any Loan Parties employees, (c) zero-balance accounts and (d) escrow
accounts for the benefit of third-parties entered into for transactions not
otherwise prohibited by the Documentation not to exceed $500,000 in the
aggregate at any one time (or such greater amount as may be agreed to by the
Administrative Agent).

 

It is understood and agreed that (i) control agreements shall be required with
respect to the deposit accounts, securities accounts and commodities accounts of
the Loan Parties other than Excluded Accounts, and subject, in the case of
deposit accounts, securities accounts and commodities accounts existing as of
the Closing Date, to a post-closing period of 60 days after the Closing Date to
deliver such control agreements (and 90 days for accounts of the Acquired
Business) (or such longer period as the Administrative Agent may agree), (ii)
the Loan Parties shall use commercially reasonable efforts to deliver landlord
agreements with respect to leasehold properties, subject to a post-closing
period of 90 days (or such longer period as the Administrative Agent may agree)
after the Closing Date for the delivery thereof; provided that, in no event
shall the Loan Parties be required to deliver any landlord agreements not
delivered pursuant to the Amended ABL Credit Agreement and (iii) the Loan
Parties shall deliver mortgages with respect to the Designated Material Real
Properties, subject to a post-closing period of 90 days (or such longer period
as the Administrative Agent may agree) after the Closing Date for the delivery
thereof.

 



 B-5 

 

 

Intercreditor Agreement:   With respect to the ABL Facility, (i) the
indebtedness thereunder and guarantees thereof shall rank pari passu in right of
payment with the indebtedness under, and guarantees of, the Term Loan Facility
and (ii) (A) the liens securing the ABL Facility on Collateral constituting ABL
Collateral (to be defined in the documents, but anticipated to consist of
accounts receivable and inventory, and to the extent related to the foregoing,
deposit accounts and cash) shall rank senior in priority to, the liens securing
the Term Loan Facility on such ABL Collateral and (B) the liens securing the
Term Loan Facilities on Collateral other than the ABL Collateral shall rank
senior in priority to the liens securing the ABL Facility on such Collateral, in
each case on terms reasonably acceptable to the Administrative Agent and the
lender or administrative agent with respect to the ABL Facility to be mutually
agreed.  The priority of the security interests and related creditor rights
between the ABL Facility and the Term Loan Facility will be set forth in an
intercreditor agreement (the “Intercreditor Agreement”) in form and substance
reasonably satisfactory to the Administrative Agent (which, for the avoidance of
doubt, shall have customary buy-out rights in favor of the Administrative Agent
on behalf of the Lenders).

 

5.       CERTAIN CONDITIONS

 

Conditions to Funding:   Subject to the Certain Funds Provision, the
availability of the Term Loan Facility on the Closing Date will be subject only
to the Exclusive Funding Conditions.

 

6.       DOCUMENTATION

 

Documentation for Term Loan Facility:   The definitive financing documentation
for the Term Loan Facility (the “Documentation”) shall contain the conditions to
borrowing, representations and warranties, covenants and events of default
expressly set forth in this Exhibit B, and, to the extent any other terms are
not expressly set forth in this Exhibit B, will contain such other terms as the
Borrower and the HPSIP shall reasonably agree.       Representations and
Warranties:   Limited to solely the following (applicable to the Borrower and
its subsidiaries, to be made as provided in “CERTAIN CONDITIONS” described
above), subject, in each case, in all respects to the Certain Funds Provision),
in each case with customary materiality qualifiers, thresholds, exceptions,
limitations and  qualifications to be mutually agreed: organization; requisite
power and authority; existence and qualification; due authorization, execution
and delivery; no conflicts with organizational documents, applicable law and
contractual obligations; governmental consents; binding obligation; accuracy of
financial statements and other written information; projections; business plan;
no material adverse change; use of proceeds; adverse proceedings; payment of
taxes; properties; environmental matters; no defaults; governmental regulation;
margin stock; employee matters; employee benefit plans; certain fees; solvency;
insurance; OFAC, FCPA, PATRIOT Act and other anti-terrorism, anti-corruption,
anti-money laundering and sanctions laws; compliance with laws; disclosure;
insurance; Investment Company Act; certain indebtedness; intellectual property;
capital stock and ownership; and creation, validity, perfection and priority of
security interests in Collateral (subject to the Certain Funds Provision above,
permitted liens and other exceptions to perfection to be mutually agreed).

 



 B-6 

 

 

Affirmative Covenants (Including Reporting Requirements):   Subject to the
Certain Funds Provision, and limited solely to the following and, in each case
with customary materiality qualifiers, thresholds, exceptions, limitations and
qualifications to be mutually agreed:  (x) monthly (commencing with the first
calendar month after the Closing Date) unaudited, internally prepared financial
statements within 45 days of the last day of the month ending after the Closing
Date and 30 days of the last day of each month ending thereafter, (y) quarterly
unaudited financials within 60 days of the last day of the quarter for the first
fiscal quarter ending after the Closing Date and within 45 days of the last day
of the quarter for the fiscal quarters ending thereafter (limited to the first
three fiscal quarters of any fiscal year), and (z) annual audited financial
statements (accompanied by an audit opinion from a “big-four” accounting firm or
another nationally or regionally recognized accounting firm or other accounting
firm reasonably acceptable to the Administrative Agent without any qualification
or exception as to “going concern” or the scope of the audit) within 135 days of
fiscal year end for the first fiscal year ending after the Closing Date and
within 90 days after the end of each fiscal year thereafter, in each case, for
Borrower and its subsidiaries on a consolidated basis (accompanied, in the case
of clauses (y) and (z), by customary management discussion and analysis and a
comparison to the financial statements for the same period from the prior year;
provided, however, that the financial reporting requirements set forth in
clauses (y) and (z) above shall be satisfied with the filing of Form 10-K, 10-Q,
or equivalent filings (accompanied with auditor’s report) with the Securities
Exchange Commission); compliance certificates with such financial statements;
annual budgets within 30 days after the beginning of each fiscal year; prompt
notices upon defaults and events of default under the Term Loan Facility and
other customary material events; delivery of amendments, waivers and copies of
notices of default or event of default delivered or received under the Amended
ABL Credit Agreement; delivery of borrowing base reports delivered under the
Amended ABL Credit Agreement; delivery of other information about the
operations, business affairs and financial condition of the Borrower and its
subsidiaries upon reasonable written request of the Administrative Agent;
preservation of existence; payment of taxes and claims; maintenance of
properties; maintenance of adequate insurance; books and records; inspection
rights (including, without limitation, with respect to documents, contracts,
books, record, offices and other facilities and properties of the Borrower and
its subsidiaries) but not more than 1 time per year unless an Event of Default
exists; use of proceeds; compliance with laws; environmental matters; additional
collateral and guarantees; additional material real estate assets; deposit
accounts; securities accounts; further assurances (including information
regarding collateral); intellectual property; PATRIOT Act; pari passu ranking;
performance obligation; OFAC, FCPA and other anti-terrorism and anti-money
laundering and sanctions laws; ERISA compliance; and delivery of customary VCOC
information letters and rights (to the extent required); and delivery of
landlord waivers (subject to the conditions set forth in “Collateral” above).  

 



 B-7 

 

 

Financial Covenant:   Maximum Net Leverage Ratio: The Net Leverage Ratio (as
defined in Annex II to this Exhibit B) shall be tested quarterly, commencing
with the second fiscal quarter following the Closing Date, and shall not exceed,
for any fiscal quarter, the corresponding Net Leverage Ratio for such quarter
set forth below:

 

  Fiscal Quarter Ending   Net Leverage Ratio     September 30, 2018   8.25 to
1.00     December 31, 2018   6.75 to 1.00     March 31, 2019   6.90 to 1.00    
June 30, 2019   6.50 to 1.00     September 30, 2019   5.50 to 1.00     December
31, 2019   4.50 to 1.00     March 31, 2020   4.75 to 1.00     June 30, 2020  
4.50 to 1.00     September 30, 2020   4.00 to 1.00     December 31, 2020   3.50
to 1.00     March 31, 2021   4.00 to 1.00     June 30, 2021   3.75 to 1.00    
Thereafter   3.50 to 1.00  

 

    For purposes of determining compliance with the financial covenant set forth
above, any cash equity contribution or cash proceeds of an equity offering (in
each case, in the form of common equity) made to the Borrower after the last day
of any fiscal quarter and on or prior to the day on which financial statements
are required to be delivered for that fiscal quarter and designated as a
“Specified Equity Cure Contribution” will, at the request of the Borrower, be
included in the calculation of Consolidated Total Debt (as defined in Annex II
to this Exhibit B) solely for the purposes of determining compliance with the
financial covenants at the end of such fiscal quarter (any such cash equity
contribution, a “Specified Equity Cure Contribution”), by reducing Consolidated
Total Debt for such fiscal quarter by an amount equal to the principal amount of
the Loans prepaid with the proceeds of such Specified Equity Cure Contribution ;
provided that (a) there will be no more than three fiscal quarters in total for
the life of the facility in which a Specified Equity Cure Contribution is made,
(b) the amount of any Specified Equity Cure Contribution will be no greater than
the amount required to cause Borrower to be in compliance with the financial
covenant, (c) the proceeds of all Specified Equity Cure Contributions will be
applied to prepay amounts outstanding under the Term Loan Facility in accordance
with the “Mandatory Prepayments” section above and (d) all Specified Equity Cure
Contributions and the use of proceeds therefrom will be disregarded for all
other purposes under the Documentation (for the avoidance of doubt, other than
reducing Consolidated Total Debt as described above).

 



 B-8 

 

 

Negative Covenants:   Limited solely to the following: limitations on
indebtedness (including mandatorily redeemable equity interests, guarantees and
other contingent obligations with respect to indebtedness), with carve outs for,
among others to be agreed, (i) the ABL Facility (or any permitted refinancing
thereof) in an aggregate principal amount not to exceed $750,000,000 and the
“Borrowing Base” as defined in the Amended ABL Credit Agreement as in effect on
the Closing Date1, so long as such ABL Facility is subject at all times to the
Intercreditor Agreement, and (ii) capital leases in an amount to be agreed;
limitations on liens; limitations on changes in fiscal periods and other
accounting changes2; no further negative pledges; limitations on dividends and
other payments in respect of equity interests and other restricted payments;
limitations on certain restrictions on subsidiaries; limitations on investments
(including acquisitions, loans, etc.), loans and advances; limitations on
fundamental changes, including mergers, acquisitions, consolidations,
liquidations and dissolutions; limitations on asset sales; limitations on
issuance of capital stock by subsidiaries of the Borrower; prohibition on sale
and leaseback transactions; limitations on transactions with shareholders and
affiliates; limitations on conduct of business; anti-terrorism law; anti-money
laundering; limitations on amendments or waivers to organizational documents,
debt instruments, the Acquisition Agreement and other related documents;
sanctioned persons; limitations on foreign operations; limitations on
prepayments, redemptions, repurchases and other modifications of the ABL
Facility and any subordinated, junior lien or unsecured indebtedness.      
Certain Specified Exceptions  

The negative covenants will be subject to thresholds, exceptions, limitations,
qualifications and “baskets” to be mutually agreed upon, including “grower”
components to certain baskets to be mutually agreed and, without limitation:

 

·      (i) unsecured indebtedness incurred by the Loan Parties in an amount not
to exceed $25,000,000 and (ii) a basket for indebtedness incurred by
non-Guarantors in an amount to be agreed.

 

·      So long as no default or event of default has occurred and is continuing
or would result therefrom, permitted acquisitions by the Borrower or any
subsidiary in an amount not to exceed $100,000,000; provided that (i) the
acquired entity and its subsidiaries will become Guarantors (provided that up to
$15,000,000 of such acquisitions being of entities that do not become
guarantors), or if an asset acquisition, the acquired assets will become
Collateral, and (ii) the line of business of the acquired entity shall be
similar, ancillary, complementary or related to, or a reasonable extension,
development or expansion of, the businesses conducted by the Borrower and its
subsidiaries. 



 



 

1 NTD: Loan documentation to provide that any amendment or refinancing of the
ABL will be with a facility that consists of customary bank and ABL lenders and
maintains a customary borrowing base.

 

2 NTD: Loan documentation not to prevent changing the fiscal year of the Target
to match the Company’s.

 



 B-9 

 

 

   



·      Subject to the absence of a default or an event of default, investments
in property so long as (i) such property shall constitute Collateral (other than
ABL Collateral) and (ii) the Net Leverage Ratio (calculated on a pro forma
basis) would be less than 3.50x.

 

·      Restricted payments, investments and junior debt payments to be permitted
based on a building basket of $5,000,000, plus retained excess cash flow, plus
100% of aggregate net proceeds from issue or sale of equity interests, plus 100%
of contributions to capital received in cash; provided that any use of this
building basket shall be subject to (a) the absence of a default or an event of
default and (b) in respect of dividends, distributions and junior debt payments,
the Net Leverage Ratio (calculated on a pro forma basis) would be less than
2.50x.

 

·      De minimus general investment basket in an amount to be agreed.

 

·      Sale and leasebacks in an aggregate amount not to exceed $15,000,000.

 

·      No restrictions on capital expenditures.

      Events of Default:   Limited solely to the following, and subject to grace
periods to be agreed and thresholds and materiality qualifications to be
mutually agreed:  defaults for nonpayment of principal, interest, fees or other
amounts; failure to perform affirmative and negative covenants or the Financial
Covenant; incorrectness in any material respect of representations and
warranties when made or deemed made; cross-default to other indebtedness subject
to threshold amount to be mutually agreed; bankruptcy and insolvency
proceedings; monetary final and non-appealable judgment defaults subject to
thresholds and threshold amounts to be mutually agreed; customary ERISA events
that would result in a Material Adverse Effect; actual or asserted (by a Loan
Party) invalidity of the Documentation or any material guarantee, material
security or intercreditor documents or material portion of the Collateral and a
change of control.       Voting:  

Amendments and waivers of the Documentation will require the approval of Lenders
(other than defaulting lenders) holding more than 50% of the aggregate principal
amount of the Loans (the “Required Lenders”), except that (i) the consent of
each Lender directly and adversely affected thereby shall be required with
respect to, (a) reductions of principal, interest or fees owed to such Lender
(other than any waivers or extensions of mandatory prepayments or a waiver,
extension or reduction in any default interest) and (b) extensions of the final
maturity or the scheduled due date of any interest or fee payment due to such
Lender (other than waivers of default interest, defaults or events of default,
waivers or extensions of any mandatory prepayments or default interest); (ii)
the consent of all Lenders shall be required with respect to (a) releases of all
or substantially all of the value of the Guarantors or all or substantially all
of the Collateral, in each case, except as otherwise permitted and (b)
reductions in voting thresholds; and (iii) the consent of the Administrative
Agent shall be required with respect to amendments and waivers directly
affecting its rights or duties. 



 



 B-10 

 

 

   

The Documentation shall contain customary provisions relating to the right of
the Borrower to replace or pay off Loans and obligations in full (including
prepayment premiums) owed to a Lender (as the Borrower shall elect) in
connection with amendments and waivers requiring the consent of all Lenders or
of all Lenders directly and adversely affected thereby (so long as the Required
Lenders consent), or any Lender’s request or entitlement to increased costs,
taxes, etc.

 

Assignments and Participations:  

Assignments of the Loans to Eligible Assignees (to be defined in a manner to be
agreed) shall be subject to the consent of the Borrower (which consent shall not
be unreasonably withheld, conditioned or delayed); provided that (i) no such
consent shall be required if an Event of Default exists and (ii) such consent
shall be deemed given unless the Borrower objects to such request within 10
business days after receiving notice thereof. Notwithstanding anything to the
contrary, no Lender shall enter into any agreement with any participant that
will permit such participant to influence or control the voting rights of such
Lender except with regard to (a) reductions of principal, interest or fees owing
to such participant (other than waivers, reductions or extensions of any
mandatory prepayment or default interest), (b) extensions of final scheduled
maturity or times for payment of interest or fees owing to such participant
(other than waivers of default interest, defaults or events of default, waivers
or extensions of any mandatory prepayments or default interest) and (c) releases
of Collateral or Guarantees requiring the approval of all Lenders.

 

All assignments will also require the consent of the Administrative Agent not to
be unreasonably withheld or delayed. Each assignment will be in an amount of an
integral multiple of $1,000,000 or, if less, all of such Lender’s remaining
Loans of the applicable class. No assignments shall be made to the Borrower
(including by way of buy-back or non-pro rata voluntary prepayments).

      Yield Protection:   The Documentation shall contain provisions
(a) protecting the Lenders against increased costs or loss of yield resulting
from changes in reserve, capital adequacy and other requirements of law
(including increased costs attributable to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and Basel III on terms to be mutually agreed), subject
to customary limitations and exclusions, (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Loan on a day other than the last day of an interest period with respect
thereto (other than lost profits) and (c) providing the Lenders with a customary
tax gross up (other than with respect to certain excluded taxes such as income
and franchise taxes, day-one U.S. Federal withholding taxes, taxes resulting
from Lender’s failure to deliver proper tax forms and withholding resulting from
FATCA).

 



 B-11 

 

 

Expenses and Indemnification:   The Borrower shall pay promptly following
written demand (including documentation reasonably supporting such request) (a)
all documented out-of-pocket expenses of the Administrative Agent associated
with the preparation, execution, delivery and administration of the
Documentation and any amendment or waiver with respect thereto  and (b) all
documented out-of-pocket expenses of the Administrative Agent and the
Lenders  in connection with the enforcement of the Documentation or protection
of rights thereunder.           The Administrative Agent and the Lenders (and
their respective affiliates and their respective officers, directors, employees,
advisors and agents) will be indemnified and held harmless against, any actual
and direct losses (other than lost profits), claims, damages, liabilities or
reasonable documented out-of-pocket expenses incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds
thereof, except, in the case of any indemnified person, (i) to the extent they
arise from the gross negligence, bad faith or willful misconduct of such
indemnified person (or any of its Related Persons), in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction, (ii)
arising from a material breach of the obligations of such indemnified person or
any of its affiliates under the Documentation as determined in a final,
non-appealable judgment of a court of competent jurisdiction, (iii) arising out
of, or in connection with, any proceeding that does not involve an act or
omission by you or any of your affiliates and that is brought by an indemnified
person against any other indemnified person (other than in its capacity as
Administrative Agent) or (iv) any settlement entered into by such person without
the Borrower’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed).       Governing Law and Forum:   New York.      
Counsel to the Administrative Agent:   Milbank, Tweed, Hadley & McCloy LLP.

 



 B-12 

 

 

Annex I to Exhibit B

 

INTEREST AND CERTAIN FEES

 

Interest Rate: The Loans shall bear interest at the Eurodollar Rate, plus 7.00%
per annum.         As used herein:  “Eurodollar Rate” means the higher of (i)
1.00% and (ii) the London interbank offered rate as administered by ICE
Benchmark Administration for eurocurrency deposits for a period equal to one,
two or three months (as selected by the Borrower) that is quoted by Bloomberg
(adjusted for statutory reserve requirements for eurocurrency liabilities).    
Interest Payment Dates: For any interest period that is three months or shorter,
the last day of the relevant interest period and, for any interest period that
is longer than three months, the last day of each period of three months. The
Borrower may elect interest periods of 1, 2, 3 or 6 months.     Default Rate:
During the continuance of an event of default under the Term Loan Facility, the
interest rate on the Term Loan Facility will increase by 2.00% per annum.    
Rate Basis: All per annum rates shall be calculated on the basis of a year of
360 days for actual days elapsed.

 

 B-I-1 

 

 

Annex II to Exhibit B

 

FINANCIAL DEFINITIONS

 

“Net Leverage Ratio” means, as of any date of determination, the ratio of (i)
the sum of (A) Consolidated Total Debt (excluding Indebtedness in respect of
Real Property Capital Leases) as of such date minus (B) Unrestricted Cash as of
such date in an amount not exceeding $10,000,000 to (ii) EBITDA for the period
of four (4) consecutive Fiscal Quarters ending on such date or most recently
ending prior to such date.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (but in the case of Indebtedness
described in each of clauses (iv), (vi) (to the extent such letters of credit
are undrawn), (ix) and (x), only to the extent such Indebtedness appears as a
liability on the balance sheet of such Person determined in conformity with
GAAP) of Borrower and its Subsidiaries (or, if higher, the par value or stated
face amount of all such Indebtedness (other than zero coupon Indebtedness))
outstanding on such date determined on a consolidated basis in accordance with
GAAP as of such date; provided, that, Indebtedness under the ABL Facility will
be calculated as the daily average balance of loans outstanding under the ABL
Facility during the last month of the final fiscal quarter for the related
Measurement Period; provided, further that, undrawn letters of credit shall not
constitute Indebtedness for purposes of calculating the Net Leverage Ratio.

 

“EBITDA” means, as of any date of determination, with respect to Borrower and
its Subsidiaries and with respect to any Measurement Period, an amount equal to:

 

(a)        Net Income for such period, plus to the extent reducing Net Income
for such period (other than in the case of clause (xiv) below), the sum, without
duplication, of amounts for (i) depreciation, amortization (including
amortization of goodwill and intangibles and amortization and write-off of
financing costs) and other non-cash charges and expenses (including, but not
limited to, imputed interest and deferred compensation) for such period, all in
accordance with GAAP, plus (ii) Interest Expense for such period, plus (iii)
charges for Federal, State, local and foreign income taxes (including penalties
and interest, if any) for such period, plus (iv) any ordinary course customary
transaction fees, expenses or charges related to any asset disposition, issuance
of equity, indebtedness or investment (whether or not consummated or incurred),
and including all costs, fees, expenses and accruals related to the secondary
offering of shares of common stock of Borrower held by Cerberus Capital
Management and its affiliates which occurred in the fourth quarter of 2017 not
to exceed $2,000,000, plus (v) all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness, plus
(vi) payments by (or allocations to) the Acquired Business for shared services,
corporate overhead and related expenses paid to Charlesbank Capital Partners,
LLC or its affiliates in an amount not to exceed $1,000,000 in the aggregate for
all periods, plus (vii) noncash compensation expense, or other non-cash expenses
or charges, arising from the granting of stock options, stock appreciation
rights or similar equity arrangements for such period, plus (viii) non-cash
exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations for such period, plus (ix) any
non-cash loss attributable to the write-down of any asset for such period (other
than accounts receivable and inventory), plus (x) fees, costs and expenses
related to or arising out of the consummation of the Transactions (the
“Transaction Costs”) paid prior to December 31, 2018, provided, that, the
aggregate amount of Transaction Costs added to EBITDA under this clause (x) for
all such periods after the Closing Date shall not exceed $20,000,000, plus (xi)
fees, costs and expenses (to the extent not capitalized) related to any
amendments, waivers, restatements, supplements or modifications to this
Agreement and the Loan Documents and the Amended ABL Credit Agreement and the
Loan Documents defined therein after the Closing Date for such period, plus
(xii) proceeds actually received from business interruption insurance, solely to
the extent not included in determining consolidated net earnings, for such
period, plus (xiii) expenses, charges and payments that are covered by
indemnification, reimbursement, guaranty or purchase price adjustment provisions
in any agreement entered into by Borrower or any of its Subsidiaries to the
extent such expenses, charges and payments have been reimbursed pursuant to the
applicable indemnity, guaranty or acquisition agreement during such period, plus
(xiv) all integration charges, payments, expenses and reserves associated with
the Acquisition including retention, severance, performance bonuses, relocation
of facilities and employees, hiring, training, IT integration, dedicated
employee integration, third party integration support, compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, accounting integration costs, additional
public company expenses, lease breakage, discontinuation of product lines,
facility closures and consolidations, and travel and entertainment that were
actually incurred or expended prior to June 30, 2020 in a cumulative amount not
to exceed $52,500,000 for all periods; minus

 



 B-II-1 

 

 

(b)       the sum, without duplication, of amounts for (i) any non-cash gains
and non-cash income (including non-cash gains from sales of real estate) for
such period, plus (ii) non-cash exchange, translation, or performance gains
increasing Net Income for such period relating to any hedging transactions or
foreign currency fluctuations for such period, plus (iii) without duplication of
any payment already reducing Net Income, any Cash payments made during such
period in respect of Real Property Capital Leases; provided, however that, any
such Cash payment (or portion thereof) that is permitted to be added back to Net
Income pursuant to clause (a) above shall not reduce EBITDA pursuant to this
clause (b)(iii).

 

For the purposes of calculating EBITDA for any period of twelve consecutive
months (each, a “Measurement Period”), if at any time during such Measurement
Period (and on or after the Closing Date), any Loan Party or any of its
Subsidiaries shall have made a Permitted Acquisition or disposition, EBITDA for
such Measurement Period shall be calculated after giving pro forma effect
thereto in such manner and extent that is acceptable to Agent as if any such
Permitted Acquisition or disposition occurred on the first day of such
Measurement Period.

 

“Net Income” means, as of any date of determination, as determined in accordance
with GAAP, when calculated for a specified period ending on such date of
determination, the aggregate of the net income (loss) of Borrower and its
Subsidiaries, on a consolidated basis, for such period, but excluding to the
extent included therein (a) any extraordinary or one-time gains or losses or
non-recurring events, including, but not limited to, restructuring charges or
non-recurring integration charges incurred other than as a result of the
Acquisition, (including severance costs, costs associated with office, facility
and branch openings, closings and consolidations (in the case of openings,
incurred in connection with acquisitions and investments), relocation costs,
costs related to discontinuation of product lines), casualty losses, other
acquisitions or divestiture related charges in an amount not to exceed
$10,000,000 in any Measurement Period, (b) any non-cash charge, loss, gain,
expense, write-up, write-down or other impact attributable to application of the
purchase or recapitalization method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase or
recapitalization accounting adjustments), and (c) expenses, liabilities or gains
related to the conversion or modification of various employee benefit programs,
and non-cash compensation related expenses; provided, that (i) the net income of
any Person that is not a wholly-owned Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid or payable to Borrower and any wholly-owned
Subsidiary of Borrower; (ii) the cumulative effect of any change in accounting
principles adopted by Borrower and its Subsidiaries after the date hereof or any
change in the accounting for sale leaseback transactions whether made prior or
after the Closing Date shall be excluded; and (iii) the net income (if positive)
of any wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to Borrower
or to any other wholly-owned Subsidiary of Borrower is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule of government regulation applicable to such
wholly-owned Subsidiary shall be excluded. For the purpose of this definition,
net income excludes any gain or loss, together with any related provision for
taxes for such gain or loss realized upon the sale or other disposition of any
assets that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions), or of any
Equity Interests of Borrower and its Subsidiaries any net income realized as a
result of changes in accounting principles or the application thereof to Parent
and its Subsidiaries.

 



 B-2 

 

 

“Real Property Capital Leases” means (i) any capital lease obligations or
financing obligations with respect to Real Property set forth on a schedule
hereto on the Closing Date and (ii) any future lease of (or any agreement
conveying the right to use) any Real Property by such Person as lessee which is
permitted hereunder and which, in accordance with GAAP, is or is required to be
reflected as a capital lease on the balance sheet of such Person; provided,
that, for purposes of calculating compliance with the Net Leverage Ratio, any
lease or financing permitted hereunder occurring after the Closing Date that (a)
involves any Real Property and (b) that arises out of a sale and leaseback
transaction, shall be excluded from clause (i)(A) of the calculation of the Net
Leverage Ratio, in the case of each of clause (i) and (ii) above,
notwithstanding any accounting treatment that may be required under GAAP.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations, purchase price
adjustments and profit-sharing arrangements arising from purchase and sale
agreements (excluding trade payables incurred in the ordinary course of business
that are not overdue by more than 180 days); (v) all indebtedness secured by any
Lien on any property or asset owned or held by that Person regardless of whether
the indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; provided, that, with respect to
non-recourse indebtedness, the amount of such indebtedness will be limited to
the lesser of (a) the principal amount of the indebtedness being secured and (b)
the fair market value of the encumbered property or asset; (vi) the face amount
of any letter of credit issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making or any other liability of such Person for an obligation of
another through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise) or any
other obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including under any
Hedging Agreement, in each case, whether entered into for hedging or speculative
purposes or otherwise; and (x) all obligations of such Person in respect of the
sale or factoring of receivables. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except (other than in the case of general partner liability) to the
extent that terms of such Indebtedness expressly provide that such Person is not
liable therefor and only to the extent such Indebtedness would otherwise be
included in the calculation of Consolidated Total Debt. Notwithstanding the
foregoing, Indebtedness of Borrower and its Subsidiaries shall exclude any
operating lease or any liabilities relating thereto to the extent such assets
and liabilities would not have been classified or recognized as liabilities and
such leases would not have been classified as capital or financing leases under
GAAP as in effect on the Closing Date.

 



 B-3 

 

 

 

EXHIBIT C

 

$180 million Senior Secured First Lien Term Loan Facility

 

Conditions

 

The availability of the Term Loan Facility shall be subject to the satisfaction
or waiver by the Commitment Party of only the following conditions (subject to
the Certain Funds Provision). Capitalized terms used but not defined in this
Exhibit C have the meanings set forth in the letter to which this Exhibit C is
attached or in Exhibits A, or B thereto.

 

1.             The definitive documentation for the Term Loan Facility in form
and substance reasonably satisfactory to the Commitment Party (the
“Documentation”) shall have been executed and delivered by each of the Loan
Parties, and the Commitment Party shall have received:

 

(a)          customary notices of borrowing;

 

(b)          customary VCOC information letters;

 

(c)          customary closing certificates (consisting of secretary’s
certificates, incumbency certificates, closing date certificates and collateral
perfection certificates) and legal opinions, organizational charter documents of
Loan Parties certified by appropriate public officials, good standing
certificates in the jurisdiction of organization of Loan Parties, UCC, tax and
judgment lien search results and resolutions of Loan Parties;

 

(d)          a certificate (substantially in the form of Annex I to this Exhibit
C) from the chief financial officer (or other officer with reasonably equivalent
duties) of the Borrower certifying that the Borrower and its subsidiaries, on a
consolidated basis immediately after giving effect to the Transactions, are
solvent; and

 

(e)          the credit agreement governing the ABL Facility, the related
collateral documents and the Intercreditor Agreement, each of which shall be in
form and substance reasonably satisfactory to the Commitment Party.

 

2.             On the Closing Date, after giving effect to the Transactions, (i)
all pre-existing indebtedness of the Acquired Business shall have been repaid or
repurchased in full, all commitments relating thereto shall have been
terminated, and all liens or security interests related thereto shall have been
terminated or released, in each case on terms reasonably satisfactory to the
Commitment Party and (ii) none of the Borrower or any of its subsidiaries shall
have any indebtedness other than the Term Loan Facility, the ABL Facility,
intercompany indebtedness among entities that will become Loan Parties on the
Closing Date and indebtedness consisting of capital lease obligations with
respect to equipment, vehicles and real estate in an amount not exceeding
$180,000,000 (as will be set forth in the schedules to the Documentation (which
schedules shall be reasonably satisfactory to the Commitment Party)) and the
Administrative Agent shall have received evidence satisfactory to it of the
repayment of all other indebtedness.

 



 

 

 

3.             The Acquisition Agreement (including all exhibits, schedules,
attachments and ancillary documentation thereto) shall be reasonably
satisfactory to HPSIP (it being understood that the draft of the Acquisition
Agreement delivered by the Company’s counsel to HPSIP’s counsel on March 9, 2018
at 11:56 p.m. (New York City time) is reasonably satisfactory to HPSIP). The
Acquisition shall be consummated in all material respects in accordance with the
Acquisition Agreement substantially concurrently with the initial funding of the
Term Loan Facility without any material amendment, waiver, modification or
consent not consented to by the Administrative Agent (each such consent not to
be unreasonably withheld, delayed or conditioned) other than waivers,
modifications, consents, or amendments, which would not be (in the aggregate)
materially adverse to the interests of the Lenders; provided, that any
amendment, waiver, consent or other modifications to the definition of “Material
Adverse Effect” set forth in the Acquisition Agreement shall be deemed
materially adverse to the interests of the Lenders.

 

4.             Since the date of the Acquisition Agreement, there shall not have
occurred any change or event that constitutes a Material Adverse Effect (as
defined in the Acquisition Agreement).

 

5.             The Commitment Party shall have received (i) audited consolidated
balance sheets and related statements of income and cash flows of the Company
and the Target for the last three fiscal years ended at least 90 days prior to
the Closing Date, (ii) unaudited consolidated balance sheets and related
statements of income and cash flows of the Company for each fiscal quarter
(other than the fourth fiscal quarter) ended after the close of its most recent
fiscal year and at least 45 days prior to the Closing Date, (iii) unaudited,
internally prepared consolidated balance sheets and related statements of income
and cash flows of the Company for each month of the Company ended after the
close of its most recent fiscal quarter and at least 30 days prior to the
Closing Date, (iv) a quality of earnings report for the twelve months ended
December 31, 2017 (based on audited annual financial statements for the 2015 and
2016 fiscal years and unaudited annual financial statements for the 2017 fiscal
year), (v) unaudited, internally prepared consolidated balance sheets and
related statements of income and cash flows of the Target for each month of the
Target ended after the close of its most recent fiscal quarter and at least 30
days prior to the Closing Date (to the extent received by the Company) and (vi)
a pro forma consolidated balance sheet and related statements of income and cash
flows of the Borrower as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least 45
days (or 90 days in case such period is the end of the Borrower’s fiscal year)
prior to the Closing Date, prepared after giving effect to the Transactions as
if the Transactions had occurred at the beginning of such period.

 

6.             The Administrative Agent shall have received, with respect to the
Company and the Target, at least five business days prior to the Closing Date,
all documentation and other information that is requested by the Administrative
Agent at least ten business days prior to the Closing Date and is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

 

7.             Payment of all fees and expenses due and payable to the
Commitment Party and the Administrative Agent required to be paid on or prior to
the Closing Date.

 

8.             On the Closing Date, (a) with respect to the Acquired Business,
the Specified Acquisition Agreement Representations shall be true and correct in
all material respects and (b) with respect to the Borrower and its subsidiaries
(other than Excluded Subsidiaries) (including the Acquired Business), the
Specified Representations shall be true and correct in all material respects.

 

9.             Subject to the Certain Funds Provision, all actions necessary to
establish that the Administrative Agent will have a perfected first priority
security interest (subject to liens permitted under the Documentation) in the
Collateral under the Term Loan Facility; provided that, in the case of the
foregoing, only to the extent such Collateral (including the creation or
perfection of any security interest) is required to be provided on the Closing
Date.

 

 

 

 

Annex I to Exhibit C

 

FORM OF SOLVENCY CERTIFICATE

 

[●], _____

 

This Solvency Certificate is being executed and delivered pursuant to
Section [●] of that certain [●]1 (the “Credit Agreement”); the terms defined
therein being used herein as therein defined.

 

I, [●], the [chief financial officer/equivalent officer] of the Borrower, solely
in such capacity and not in an individual capacity, hereby certify that I am the
[chief financial officer/equivalent officer] of the Borrower and that I am
generally familiar with the businesses and assets of the Borrower and its
Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions on the date hereof, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value (on a going concern
basis) of the assets of the Borrower and its Subsidiaries, taken as a whole;
(ii) the capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower s or its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 



 

1 Description of Credit Agreement to be inserted.

 

 

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

  By:         Name:  [●]     Title: [●]

 

 



 

